Exhibit 10.4
JONES SODA CO.
2011 INCENTIVE PLAN
RESTRICTED STOCK AWARD NOTICE
     Jones Soda Co. (the “Company”) hereby grants to you a Restricted Stock
Award (the “Award”) for shares of the Company’s Common Stock under the Company’s
2011 Incentive Plan (the “Plan”). The Award is subject to all the terms and
conditions set forth in this Restricted Stock Award Notice (the “Award Notice”)
and in the Restricted Stock Award Agreement and the Plan, which are incorporated
into the Award Notice in their entirety.

         
Participant:
       
 
     
 
       
Grant Date:
       
 
     
 
       
Vesting Commencement Date:
       
 
     
 
       
Number of Shares Subject to the Award (the “Shares”):
       
 
     
 
       
Fair Market Value Per Share on Grant Date:
  $    
 
     
 
       
Vesting Schedule:
       

Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, the Award Notice, the Restricted Stock Award Agreement and the Plan.
You further acknowledge that as of the Grant Date, the Award Notice, the
Restricted Stock Award Agreement and the Plan set forth the entire understanding
between you and the Company regarding the Award and supersede all prior oral and
written agreements on the subject.

     
JONES SODA CO.
  PARTICIPANT
 
   
 
   
By:
  [Name]
 
   
Title:
   
 
   

Attachments:
1. Restricted Stock Award Agreement

 



--------------------------------------------------------------------------------



 



JONES SODA CO.
2011 INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
     Pursuant to your Restricted Stock Award Notice (the “Award Notice”) and
this Restricted Stock Award Agreement (this “Agreement”), Jones Soda Co. (the
“Company”) has granted you a Restricted Stock Award (the “Award”) under its 2011
Incentive Plan (the “Plan”) for the number of shares of the Company’s Common
Stock indicated in your Award Notice. Capitalized terms not defined in this
Agreement but defined in the Plan have the same definitions as in the Plan.
     The details of the Award are as follows:
1. Vesting
     The Award will vest and no longer be subject to forfeiture according to the
vesting schedule set forth in the Award Notice (the “Vesting Schedule”). Shares
subject to the portion of the Award that has vested and is no longer subject to
forfeiture according to the Vesting Schedule are referred to herein as “Vested
Shares.” Shares subject to the portion of the Award that has not vested and
remains subject to forfeiture under the Vesting Schedule are referred to herein
as “Unvested Shares.” The Unvested Shares will vest (and to the extent so vested
cease to be Unvested Shares remaining subject to forfeiture) in accordance with
the Vesting Schedule (the Unvested and Vested Shares are collectively referred
to herein as the “Shares”).
2. Termination of Service
     Unless the Committee determines otherwise prior to your Termination of
Service, all Unvested Shares will immediately be forfeited to the Company upon
your Termination of Service without payment of any consideration to you.
3. Consideration for Award
     The Company acknowledges your payment of full consideration for the Award
in the form of services previously rendered and/or services to be rendered
hereafter to the Company (in either case, in an amount equal to no less than the
aggregate par value of the Shares).
4. Securities Law Compliance
     4.1 You represent and warrant that you (a) have been furnished with a copy
of the Plan and all information which you deem necessary to evaluate the merits
and risks of receipt of the Shares, (b) have had the opportunity to ask
questions and receive answers concerning the information received about the
Shares and the Company, and (c) have been given the opportunity to obtain any
additional information you deem necessary to verify the accuracy of any
information obtained concerning the Shares and the Company.
     4.2 You hereby agree that you will in no event sell or distribute all or
any part of the Shares unless (a) there is an effective registration statement
under the Securities Act and applicable state securities laws covering any such
transaction involving the Shares or (b) the Company receives an opinion of your
legal counsel (concurred in by legal counsel for the Company) stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration.

 



--------------------------------------------------------------------------------



 



     4.3 You confirm that you have been advised, prior to your receipt of the
Shares, that neither the offering of the Shares nor any offering materials have
been reviewed by any administrator under the Securities Act or any other
applicable securities act.
     4.4 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.
5. Transfer Restrictions
     Any sale, transfer, assignment, pledge, encumbrance, hypothecation,
conveyance in trust, gift, transfer by bequest, devise or descent, or other
transfer or disposition of any kind, whether voluntary or by operation of law,
directly or indirectly, of Unvested Shares will be strictly prohibited and void.
     [Sections 6 is for employees subject to U.S. tax law only:]
6. Section 83(b) Election for Award
     You understand that under Section 83(a) of the Code, the Fair Market Value
of the Unvested Shares on the date the forfeiture restrictions lapse will be
taxed, on the date such forfeiture restrictions lapse, as ordinary income
subject to payroll and withholding tax and tax reporting, as applicable. For
this purpose, the term “forfeiture restrictions” means the right of the Company
to receive back any Unvested Shares upon your Termination of Service. You
understand that you may elect under Section 83(b) of the Code to be taxed at the
time the Unvested Shares are acquired, rather than when and as the Unvested
Shares cease to be subject to the forfeiture restrictions. Such election (an
“83(b) Election”) must be filed with the Internal Revenue Service within 30 days
from the Grant Date of the Award.
     You understand that there are significant risks associated with the
decision to make an 83(b) Election. If you make and 83(b) Election and the
Unvested Shares are subsequently forfeited to the Company, you will not be
entitled to a deduction for any ordinary income previously recognized as a
result of the 83(b) Election. If you make an 83(b) Election and the value of the
Unvested Shares subsequently declines, the 83(b) Election may cause you to
recognize more ordinary income than you would have otherwise recognized. On the
other hand, if the value of the Unvested Shares increases and you have not made
an 83(b) Election, you may recognize more ordinary income than you would have if
you had made the election.
     THE FORM FOR MAKING AN 83(b) ELECTION IS ATTACHED TO THIS AGREEMENT AS
EXHIBIT B. YOU UNDERSTAND THAT, IF YOU DECIDE TO MAKE AN 83(b) ELECTION, IT IS
YOUR RESPONSIBILITY TO FILE SUCH AN ELECTION AND THAT FAILURE TO FILE SUCH AN
ELECTION WITHIN THE 30-DAY PERIOD MAY RESULT IN THE RECOGNITION OF ORDINARY
INCOME BY YOU AS THE FORFEITURE RESTRICTIONS LAPSE. You further understand that
an additional copy of such election form should be filed with your federal
income tax return for the calendar year in which the date of this Agreement
falls. You acknowledge that the foregoing is only a summary of the federal
income tax laws that apply to the receipt of the Unvested Shares under this
Agreement and does not purport to be complete. YOU FURTHER ACKNOWLEDGE THAT THE
COMPANY HAS DIRECTED YOU TO

- 2 -



--------------------------------------------------------------------------------



 



SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE CODE, THE
INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH YOU MAY
RESIDE, AND THE TAX CONSEQUENCES OF YOUR DEATH.
     You agree to execute and deliver to the Company with this Agreement a copy
of the Acknowledgment and Statement of Decision Regarding Section 83(b) Election
attached hereto as Exhibit A. You further agree that, if you choose to make an
83(b) Election with the Internal Revenue Service, you will execute and deliver
to the Company with this Agreement a copy of the 83(b) Election attached hereto
as Exhibit B.
7. Book Entry Registration of Shares
     The Company may issue the Shares by registering the Shares in book entry
form with the Company’s transfer agent in your name in which case the applicable
restrictions will be noted in the records of the Company’s transfer agent in the
book entry system.
8. Stop-Transfer Notices
     You understand and agree that, in order to ensure compliance with the
restrictions referred to in this Agreement, the Company may issue appropriate
“stop-transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records. The Company will not be required to (a) transfer
on its books any Shares that have been sold or transferred in violation of the
provisions of this Agreement or (b) treat as the owner of the Shares, or
otherwise accord voting, dividend or liquidation rights to, any transferee to
whom the Shares have been transferred in contravention of this Agreement.
9. Independent Tax Advice
     You acknowledge that determining the actual tax consequences to you of
receiving or disposing of the Shares may be complicated. These tax consequences
will depend, in part, on your specific situation and may also depend on other
variables not within the control of the Company. You are aware that you should
consult a competent and independent tax advisor for a full understanding of the
specific tax consequences to you of receiving or disposing of the Shares. Prior
to executing the Award Notice, you either have consulted with a competent tax
advisor independent of the Company to obtain tax advice concerning the receipt
or disposition of the Shares in light of your specific situation or you have had
the opportunity to consult with such a tax advisor but chose not to do so.
10. Tax Withholding
     As a condition to the removal of forfeiture restrictions from your Vested
Shares, you agree to make arrangements satisfactory to the Company for the
payment of any federal, state, local or foreign withholding tax obligations that
arise either upon receipt of the Shares or as the forfeiture restrictions on any
Shares lapse. You may satisfy such withholding obligation by any of the
following means or a combination thereof: (a) tendering a cash payment to the
Company, (b) having the Company withhold an amount from any cash amount
otherwise due or become due from the Company to you, (c) having the Company
withhold a number of shares of the Company’s Common Stock that would otherwise
become vested under this Agreement (up to the employer’s minimum tax withholding
rate) or (d)

- 3 -



--------------------------------------------------------------------------------



 



surrendering to the Company already owned shares of the Company’s Common Stock
(up to the employer’s minimum required tax withholding rate). Notwithstanding
the previous sentence, you acknowledge and agree that the Company and any
Related Company have the right to deduct from payments of any kind otherwise due
to you any federal, state or local taxes of any kind required by law to be
withheld with respect the Award.
11. General Provisions
     11.1 Assignment. The Company may assign its forfeiture rights at any time,
whether or not such rights are then exercisable, to any person or entity
selected by the Company’s Board of Directors, including, without limitation, one
or more of the Company’s shareholders.
     11.2 No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.
     11.3 Cancellation of Shares. If the Company or its assignees exercises the
Company’s forfeiture rights in accordance with the provisions of this Agreement,
then, from and after such time, the person from whom such Shares are to be
forfeited will no longer have any rights as a recipient of such Shares, such
Shares will be deemed forfeited in accordance with the applicable provisions of
this Agreement, and the Company or its assignees will be deemed the owner and
recipient of such Shares, whether or not any certificates therefor have been
delivered as required by this Agreement.
     11.4 Undertaking. You hereby agree to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you or the Shares pursuant to the express
provisions of this Agreement.
     11.5 Agreement Is Entire Contract. This Agreement and the Award Notice
constitute the entire contract between the parties hereto with regard to the
subject matter hereof and supersede all prior oral and written agreements on the
subject. This Agreement and the Award Notice are made pursuant to the provisions
of the Plan and will in all respects be construed in conformity with the express
terms and provisions of the Plan.
     11.6 Successors and Assigns. The provisions of this Agreement will inure to
the benefit of, and be binding on, the Company and its successors and assigns
and you and your legal representatives, heirs, legatees, distributees, assigns
and transferees by operation of law, whether or not any such person will have
become a party to this Agreement and agreed in writing to join herein and be
bound by the terms and conditions hereof.
     11.7 No Employment or Service Contract. Nothing in this Agreement will
affect in any manner whatsoever the right or power of the Company, or a Related
Company, to terminate your employment or services on behalf of the Company, for
any reason, with or without Cause.
     11.8 Shareholder of Record. You will be recorded as a shareholder of the
Company and will have, subject to the provisions of this Agreement and the Plan,
all the rights of a shareholder with respect to the Shares.

- 4 -



--------------------------------------------------------------------------------



 



     11.9 Counterparts. The Award Notice may be executed in two or more
counterparts, each of which will be deemed an original, but which, upon
execution, will constitute one and the same instrument.
     11.10 Governing Law. To the extent not otherwise governed by the laws of
the United States, this Agreement will be construed and administered in
accordance with and governed by the laws of the State of Washington without
giving effect to principles of conflicts of law.
12. Section 409A. The Award is intended to be exempt from the rules of
Section 409A or to satisfy those rules, and shall be construed accordingly.
     [Sections 13 and 14 are for non-U.S. employees:]
13. Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation.
     In accepting the Award, you acknowledge, understand and agree that (a) the
Plan is established voluntarily by the Company, it is discretionary in nature,
and may be amended, suspended or terminated by the Company at any time; (b) the
grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if have been granted repeatedly in the past; (c) all
decisions with respect to future Award grants, if any, will be at the sole
discretion of the Company; (d) you are voluntarily participating in the Plan;
(e) the Award and any Shares acquired under the Plan are extraordinary items
that do not constitute compensation of any kind for services of any kind
rendered to the Company, and which is outside the scope of your service
contract, if any; (f) the Award and any Shares acquired under the Plan are not
intended to replace any compensation; (g) the Award and any Shares acquired
under the Plan are not part of normal or expected compensation for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Related Company; (h) the future value of the Award is unknown and cannot be
predicted with certainty; (i) no claim or entitlement to compensation or damages
shall arise from forfeiture of the Award resulting from your Termination of
Service by the Company or a Related Company (for any reason whatsoever and
whether or not in breach of local laws) and in consideration of the grant of the
Award to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against the Company or any Related Company, waive your
ability, if any, to bring any such claim, and release the Company or any Related
Company from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claims; (j) in the event of your Termination of Service
(whether or not in breach of local laws), your right to vest in the Award under
the Plan, if any, will terminate effective as of the date that you are no longer
actively retained and will not be extended by any notice period mandated under
local law; and (k) the Award and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.

- 5 -



--------------------------------------------------------------------------------



 



14. Data Privacy.
     By entering into this Agreement and accepting the Award, you explicitly and
unambiguously consent to the collection, use and transfer, in electronic or
other form, of any of your personal data that is necessary to facilitate the
implementation, administration and management of the Award and the Plan. You
understand that the Company and any Related Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
     You understand that Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting of the Award may be deposited,
and that these recipients may be located in your country or elsewhere, and that
the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than your country You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Company. You authorize the Company, and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Company. You understand, however, that refusing or withdrawing your consent
may affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact the Company.

- 6 -



--------------------------------------------------------------------------------



 



EXHIBIT A
ACKNOWLEDGMENT AND STATEMENT OF DECISION REGARDING SECTION 83(b) ELECTION
     The undersigned, a recipient of __________ shares of Common Stock of Jones
Soda Co., a Washington corporation (the “Company”), pursuant to a restricted
stock award granted pursuant to the Company’s 2011 Incentive Plan (the “Plan”),
hereby states as follows:
     1. The undersigned acknowledges receipt of a copy of the Plan relating to
the offering of such shares. The undersigned has carefully reviewed the Plan and
the Restricted Stock Award Notice and Restricted Stock Award Agreement pursuant
to which the award was granted.
     2. The undersigned either (check and complete as applicable):

  (a)             has consulted, and has been fully advised by, the
undersigned’s own tax advisor, ________________________, whose business address
is _________________________, regarding the federal, state and local tax
consequences of receiving shares under the Plan, and particularly regarding the
advisability of making an election pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), and pursuant to the corresponding
provisions, if any, of applicable state law, or     (b)             has
knowingly chosen not to consult such a tax advisor.

     3. The undersigned hereby states that the undersigned has decided (check as
applicable)

  (a)             to make an election pursuant to Section 83(b) of the Code, and
is submitting to the Company, together with the undersigned’s executed
Restricted Stock Award Notice, an executed form entitled “Election Under Section
83(b) of the Internal Revenue Code of 1986,” or     (b)             not to make
an election pursuant to Section 83(b) of the Code.

     4. Neither the Company nor any affiliate or representative of the Company
has made any warranty or representation to the undersigned with respect to the
tax consequences of the undersigned’s purchase of shares under the Plan or of
the making or failure to make an election pursuant to Section 83(b) of the Code
or the corresponding provisions, if any, of applicable state law.

                Dated: 

      Recipient            Print Name         

 



--------------------------------------------------------------------------------



 



         

EXHIBIT B
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
     The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below:

1.   The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:       NAME OF TAXPAYER:________________________    
  NAME OF SPOUSE:________________________       ADDRESS:________________________
                          ________________________       IDENTIFICATION NO. OF
TAXPAYER:________________________       IDENTIFICATION NO. OF
SPOUSE:________________________       TAXABLE YEAR: ________________________  
2.   The property with respect to which the election is made is described as
follows: _______ shares of the Common Stock of Jones Soda Co., a Washington
corporation (the “Company”).   3.   The date on which the property was
transferred is: _____________, 20___   4.   The property is subject to the
following restrictions:       The property is subject to a right pursuant to
which taxpayer forfeits the rights in and to the shares if for any reason
taxpayer’s service with the Company is terminated. The Company’s right to
receive back the shares lapses as follows: ___________________.   5.   The
aggregate fair market value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never lapse,
of such property is: $____________   6.   The amount (if any) paid for such
property is: $________

     The undersigned has submitted a copy of this statement to the person for
whom the services were performed in connection with the undersigned’s receipt of
the above-described property. The undersigned is the person performing the
services in connection with the transfer of said property.
     The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

         
Dated:
       
 
       
 
      Recipient
 
       
Dated:
       
 
       
 
      Recipient’s Spouse

 



--------------------------------------------------------------------------------



 



DISTRIBUTION OF COPIES

1.   File original with the Internal Revenue Service Center where the taxpayer’s
income tax return will be filed. Filing must be made by no later than 30 days
after the date the property was transferred.   2.   Attach one copy to the
taxpayer’s income tax return for the taxable year in which the property was
transferred.   3.   Mail one copy to the Company at the following address:

Jones Soda Co.
234 9th Avenue North
Seattle, WA 98109

 